Citation Nr: 1118796	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-33 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for arthritis (arthralgia) of several joints.



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from October 1943 to November 1945.  

This matter is before the Board of Veterans Appeals (Board) on appeal of a rating decision in August 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

The claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2010, the Board remanded the claim to afford the Veteran a VA examination and to obtain a VA medical opinion.  On the requested VA examination in June 2010, the VA examiner stated that it would be speculative to attribute arthritis of the knees to the Veteran's complaints of arthralgia in service. 

The VA examiner, however, failed to provide a rationale for the inability to render an opinion.  For the reason, the opinion is inadequate.  Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010) (Before the Board may rely on a VA examiner's conclusion that an opinion on etiology would be speculative, the examiner must explain the basis for such an opinion).  






Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a physician to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current arthritis of the right knee and left knee and right thumb and left thumb is relate to acute joint pain in service in 1944. 

The significant facts of the case are as follows: 

The service treatment records show that in 1944 the Veteran complained joint pain in the several joints including the ankles, knees, and wrists.  While rheumatic fever was considered, there was no evidence of rheumatic fever, and the diagnosis was acute arthralgia of undetermined cause. 

After service the Veteran had a total left knee replacement in 1991, which has been associated with ostearthritis and in 1996 osteoarthritis of the right knee by X-ray was shown.  In February 2005, the assessment was bilateral thumb carpometacarpal arthritis. 






If, however, after a review of the record, the requested opinion cannot be rendered without a resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be determined because there are other etiologies for developing arthritis, if so, identify the other etiologies, when the Veteran's in-service joint pain is not more likely than any other etiology to cause the post-service arthritis of the knees and thumbs and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The claims file must be made available to the examiner for review.  

2.  After the above development is completed, adjudicate the claim of service connection.  If the decision remains adverse to the Veteran, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



